Name: Commission Regulation (EEC) No 616/82 of 15 March 1982 on arrangements for imports into Italy and the United Kingdom of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3. 82 Official Journal of the European Communities No L 74/19 COMMISSION REGULATION (EEC) No 616/82 of 15 March 1982 on arrangements for imports into Italy and the United Kingdom of certain textile products originating in the People's Republic of China HAS ADOPTED THIS REGULATION : Article 1 The importation into Italy and the United Kingdom of the product-categories originating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as last amended by Regulation (EEC) No 723/81 (2), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; Whereas Commission Regulations (EEC) No 123/82 (3) and (EEC) No 341 /82 (4) set provisional quantitative limits on imports into certain Community regions of certain textile products of Chinese origin pending the result of the consultations in progress ; Whereas on 15 and 16 January 1982 consultations yielded a mutually acceptable result and it is therefore necessary to set the final quantitative limits for certain products for the years 1982 and 1983 and to cancel the provisional quantitative limits ; Whereas the quantities of the products in question exported from China between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced for 1982 ; Whereas these quantitative limits do not prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation ; \ Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 1 . Products as referred to in Article 1 , shipped from China to Italy and the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date. 2. All quantities of products shipped from China on or after 1 January 1982 and released for free circula ­ tion shall be deducted from the quantitative limits laid down. These quantitative limits , shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . 3 . The imports of products exported from China to Italy and the United Kingdom from the date of entry into force of this Regulation are subject to the double-checking system established by Article 1 of Annex V to Regulation (EEC) No 3061 /79 . Article 3 Regulation (EEC) No 123/82 is hereby repealed as regards Italy and the United Kingdom for categories 27 and 87 only. Regulation (EEC) No 341 /82 is hereby repealed as regards Italy. Article 4 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities.(') OJ No L 345, 31 . 12. 1979, p. 1 . 0 OJ No L 75, 21 . 3 . 1981 , p. 8 . (3) OJ No L 16, 22. 1 . 1982, p. 14. ¥) OJ No L 44, 16. 2. 1982, p. 5. It shall apply until 31 December 1983 . No L 74/20 Official Journal of the European Communities 18 . 3. 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1982. For the Commission Wilhelm HAFERKAMP Vice-President 18 . 3. 82 Official Journal of the European Communities No L 74/21 ANNEX Cate ­ gory CCT heading No NIMEXE code (1982) Description MemberStates Units Quantitative limit from 1 January to 31 December 1982 1983 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted, not elastic or rubberized : Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres I 1 000 pieces 205 215 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 , Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted skirts, including divided skirts UK 1 000 pieces 160 163 40 62.02 B IV a) c) 62.02-83 ; 85 ; 89 Bed linen, table linen, toilet linen and kitchen linen, curtains and other fur ­ nishing articles : B. Other : Woven curtains (other than net curtains) and furnishing articles, of wool, of cotton or of man-made textile fibres I Tonnes 280 (') 297 (') 78 61.01 All Bill V f) 1 g) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 Men's and boys' outer garments : Men's and boys' woven bath robes, dres ­ sing gowns, smoking jackets, ski suits consisting of two or three pieces and similar indoor wear and other outer garments, except garments of categories 6, 14 A, 14 B, 16, 17, 21 , 76 and 79, of wool, of cotton or of man-made textile fibres I Tonnes 190 200 87 61.10 61.10-00 Gloves, mittens, mitts, stockings, socks and sockettes, not knitted or crocheted UK Tonnes 55 59 (') A yearly additional quantity of 60 tonnes has been agreed for 1982 and 1983.